Opinion by
Mollison, J.
In accordance with stipulation of counsel that the merchandise consists of plastic slide frames or mounts the same as those the subject of Abstract 64154, the merchandise was held dutiable at 22% percent under paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or at 21, 20, or 19 percent, depending upon the date of entry, under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), as claimed.